| 1 Annual Report Economic and Market Overview The U.S. economy improved steadily but modestly in 2011 despite geopolitical, employment and housing pressures. In contrast, growth outside the U.S. began to slow, which some attributed partly to the effects of Japans earthquake on the global supply chain and populist uprisings across the oil-and-gas-producing regions of the Middle East and North Africa. Although manufacturing growth slowed in the second half of the year as high commodity prices reduced purchasing power and demand ebbed, the trend began to reverse near year-end. The U.S. manufacturing sector helped power the domestic economy and led global manufacturing output heading into 2012. European and Asian manufacturing, however, generally weakened throughout 2011 as parts of Europe were in danger of falling back into recession. The U.S. financial system and household balance sheets continued to improve, but the country still faced persistently high unemployment, a prolonged housing market slump and massive national debt. Inflation rose across much of the world but stayed relatively contained in the U.S., even slowing toward year-end amid declining energy and food prices. The Federal Reserve Board (Fed) sought to boost economic growth by maintaining its accommodative monetary policy and undertook a second round of quantitative easing that ended on June 30. Subsequently, the Fed continued to purchase U.S. Treasuries with proceeds from maturing debt in an effort to support economic growth. Outside the U.S., European policymakers ultimately stepped up their response to their sovereign debt and banking crisis. The European Central Bank cut short-term interest rates and expanded bank lending facilities, and six key global central banks agreed to lower dollar funding costs for Europes distressed commercial banks. Chinese policymakers lowered commercial bank reserve requirements and the International Monetary Fund revamped its credit line and eased its lending terms. Although U.S. stock markets rallied in the spring, worrisome global events and slowing global growth dampened investor sentiment and market volatility surged. Risk-averse investors sought perceived safe havens and seemed to ignore that many companies generated record profits. Despite large swings, U.S. stocks as measured by the Standard & Poors ® 500 Index gained 2.11% in 2011. 1 The 1. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. Annual Report | 3 Dow Jones Industrial Average rose 8.38%, reflecting investors general preference for large, established U.S. companies. 1 In contrast, developed and emerging world stocks as measured by the MSCI All Country World Index fell 6.86%. 1 Amid general global market declines, perceived safe-haven currencies such as the Japanese yen and Swiss franc rallied strongly, and U.S. Treasuries posted their best one-year return since 2008. The foregoing information reflects our analysis and opinions as of December 31, 2011. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 4 | Annual Report Franklin Templeton Conservative Allocation Fund Your Funds Goal and Main Investments: Franklin Templeton Conservative Allocation Fund seeks the highest level of long-term total return consistent with a lower level of risk. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Templeton Conservative Allocation Fund covers the fiscal year ended December 31, 2011. Performance Overview Franklin Templeton Conservative Allocation Fund  Class A had a -0.71% cumulative total return for the 12 months under review. By comparison, the Funds equity benchmarks, the Standard & Poors 500 Index (S&P 500 ® ), a broad measure of U.S. stock performance, and MSCI Europe, Australasia, Far East (EAFE) Index, which measures global stock performance excluding the U.S. and Canada, had total returns of +2.11% and -11.73%. The Funds fixed income benchmark, the Barclays Capital (BC) U.S. Aggregate Index, which tracks U.S. investment-grade bonds, posted a +7.84% total return. The Payden & Rygel (P&R) 90 Day U.S. T-Bill Index, a proxy for short-term investments and other net assets, had a +0.08% total return for the same period. 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 8. Investment Strategy Whenever possible, we attempt to hold the same underlying Franklin Templeton funds and other fund investments (fund investments) in each Allocation Funds portfolio and will vary the allocation percentages of the fund investments based upon each Allocation Funds risk/return level. Maintaining similarity of the fund investments across the Conservative, Moderate and Growth Allocation Funds is intended to increase the consistency of their results relative to one another. 1. The risk/reward potential is based on the Funds goal and level of risk. It is not indicative of the Funds actual or implied performance or portfolio composition, which may change on a continuous basis. 2. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds SOI, which begins on page 40. Annual Report | 5 We allocate the Funds assets among the broad asset classes, and when selecting equity funds, we consider the fund investments foreign and domestic exposure, market capitalization ranges and investment styles (growth versus value). When selecting fixed income funds, we focus primarily on maximizing income appropriate to the Funds risk profile. Managers Discussion The Funds performance can be attributed to its allocation among equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the fund investments. At period-end, Franklin Templeton Conservative Allocation Fund allocated 39.4% of total net assets to equity and 41.7% to fixed income. Domestic equity exposure was 71.8% of the total equity weighting, with the balance represented by foreign equity. The portfolio was diversified across capitalization sizes and investment styles, and on December 31, 2011, we held shares in large-, mid- and small-capitalization equity funds, representing both growth and value styles. Franklin Flex Cap Growth Fund  Advisor Class, representing 6.4% of the Funds total net assets, was our largest equity fund weighting at period-end. On the fixed income side, domestic exposure was 66.9% of the Funds total income weighting, with the balance represented by foreign fixed income. Franklin U.S. Government Securities Fund  Advisor Class was our largest fixed income fund weighting at 17.4% of total net assets. Our largest domestic growth fund holding, Franklin Flex Cap Growth Fund Advisor Class, and our largest domestic value fund holding, Mutual Shares Fund  Class Z, each underperformed the S&P 500 during the 12-month reporting period. Our largest foreign equity fund holding, Mutual European Fund  Class Z, performed better than the MSCI EAFE Index. On the fixed income side, Franklin U.S. Government Securities Fund  Advisor Class and Templeton Global Bond Fund  Advisor Class each underperformed the BC U.S. Aggregate Index. 6 | Annual Report Thank you for your continued participation in Franklin Templeton Conservative Allocation Fund. We look forward to serving your future investment needs. CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 7 Performance Summary as of 12/31/11 Franklin Templeton Conservative Allocation Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FTCIX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class B (Symbol: n/a) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class C (Symbol: FTCCX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class R (Symbol: FTCRX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Advisor Class (Symbol: FTCZX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ 8 | Annual Report Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 -0.71 % + % + % Average A nnu al Total Ret u r n 3 -6.43 % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver % With Waiver % Class B 1-Year 5-Year Inception (12/1/03) C u m u lative Total Ret u r n 2 -1.45 % + % + % Average A nnu al Total Ret u r n 3 -5.34 % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver % With Waiver % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 -1.38 % + % + % Average A nnu al Total Ret u r n 3 -2.35 % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver % With Waiver % Class R 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 -0.95 % + % + % Average A nnu al Total Ret u r n 3 -0.95 % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver % With Waiver % Advisor Class 6 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 -0.47 % + % + % Average A nnu al Total Ret u r n 3 -0.47 % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver % With Waiver % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.25% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. Annual Report | 9 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 11 Endnotes While an asset allocation plan can be a valuable tool to help reduce overall volatility, all investments involve risks. Typically, the more aggressive the investment, or the greater the potential return, the more risk involved. Generally, investors should be comfortable with some fluctuation in the value of their investments, especially over the short term. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting indi- vidual companies, particular industries or sectors, or general market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in a fund adjust to a rise in interest rates, that funds share price may decline. Foreign investing carries additional risks such as currency and market volatility and political or social instability; risks that are heightened in developing countries. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. Because this Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund may be subject to those same risks. These risks are described in the Funds prospectus. Class B: These shares have higher annual fees and expenses than Class A shares. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Effective 12/1/05, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/05, a restated figure is used based upon the Funds Class A perform- ance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/05, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/05 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +34.54% and +5.00%. 7. Source: © 2012 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market per- formance. The MSCI EAFE Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance in global developed markets excluding the U.S. and Canada. The BC U.S. Aggregate Index is a market capitalization-weighted index representing the U.S. investment- grade, fixed-rate, taxable bond market with index components for government and corporate, mortgage pass-through and asset-backed securities. All issues included are SEC registered, taxable, dollar denominated and nonconvertible, must have at least one year to final maturity and must be rated investment grade (Baa3/BBB-/BBB- or higher) using the middle rating of Moodys, Standard & Poors and Fitch, respectively. The P&R 90 Day U.S. T-Bill Index is a total return index based on a constant maturity instrument. Payden & Rygel includes both accrued interest and change in market price in its monthly total return calculations. The value of Treasuries, if held to maturity, is fixed; principal is guaranteed and interest is fixed. 12 | Annual Report Your Funds Expenses Franklin Templeton Conservative Allocation Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 13 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Ending Expenses Paid Expenses Paid Account Value Account Value During Period* During Period** Class A 7/1/11 12/31/11 7/1/1112/31/11 7/1/1112/31/11 Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Class B Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Class C Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Class R Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Advisor Class Act u al $ Hypothetical (5% ret u r n before expe n ses) $ *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.50%; B: 1.25%; C: 1.25%; R: 0.75%; and Advisor: 0.25%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.10%; B: 1.85%; C: 1.85%; R: 1.35%; and Advisor: 0.85%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 14 | Annual Report Franklin Templeton Moderate Allocation Fund Your Funds Goal and Main Investments: Franklin Templeton Moderate Allocation Fund seeks the highest level of long-term total return consistent with a moderate level of risk. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Templeton Moderate Allocation Fund covers the fiscal year ended December 31, 2011. Performance Overview Franklin Templeton Moderate Allocation Fund  Class A had a -1.49% cumulative total return for the 12 months under review. By comparison, the Funds equity benchmarks, the Standard & Poors 500 Index (S&P 500), a broad measure of U.S. stock performance, and MSCI Europe, Australasia, Far East (EAFE) Index, which measures global stock performance excluding the U.S. and Canada, had total returns of +2.11% and -11.73%. The Funds fixed income benchmark, the Barclays Capital (BC) U.S. Aggregate Index, which tracks U.S. investment-grade bonds, posted a +7.84% total return. The Payden & Rygel (P&R) 90 Day U.S. T-Bill Index, a proxy for short-term investments and other net assets, had a +0.08% total return for the same period. 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 18. Investment Strategy Whenever possible, we attempt to hold the same underlying Franklin Templeton funds and other fund investments (fund investments) in each Allocation Funds portfolio and will vary the allocation percentages of the fund investments based upon each Allocation Funds risk/return level. Maintaining similarity of the fund investments across the Conservative, Moderate and Growth Allocation Funds is intended to increase the consistency of their results relative to one another. 1. The risk/reward potential is based on the Funds goal and level of risk. It is not indicative of the Funds actual or implied performance or portfolio composition, which may change on a continuous basis. 2. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds SOI, which begins on page 46. Annual Report | 15 We allocate the Funds assets among the broad asset classes, and when selecting equity funds, we consider the fund investments foreign and domestic exposure, market capitalization ranges and investment styles (growth versus value). When selecting fixed income funds, we focus primarily on maximizing income appropriate to the Funds risk profile. Managers Discussion The Funds performance can be attributed to its allocation among equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the fund investments. At period-end, Franklin Templeton Moderate Allocation Fund allocated 53.2% of total net assets to equity and 37.5% to fixed income. Domestic equity exposure was 71.8% of the total equity weighting, with the balance represented by foreign equity. The portfolio was diversified across capitalization sizes and investment styles, and on December 31, 2011, we held shares in large-, mid- and small-capitalization equity funds, representing both growth and value styles. Franklin Flex Cap Growth Fund  Advisor Class, representing 9.2% of the Funds total net assets, was our largest equity fund weighting at period-end. On the fixed income side, domestic exposure was 66.4% of the Funds total income weighting, with the balance represented by foreign fixed income. Franklin U.S. Government Securities Fund  Advisor Class was our largest fixed income fund weighting at 15.5% of total net assets. Our largest domestic growth fund holding, Franklin Flex Cap Growth Fund Advisor Class, and our largest domestic value fund holding, Mutual Shares Fund  Class Z, each underperformed the S&P 500 during the 12-month reporting period. Our largest foreign equity fund holding, Mutual European Fund  Class Z, performed better than the MSCI EAFE Index. On the fixed income side, Franklin U.S. Government Securities Fund  Advisor Class and Templeton Global Bond Fund  Advisor Class each underperformed the BC U.S. Aggregate Index. 16 | Annual Report Thank you for your continued participation in Franklin Templeton Moderate Allocation Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 17 Performance Summary as of 12/31/11 Franklin Templeton Moderate Allocation Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FMTIX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class B (Symbol: FBMTX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class C (Symbol: FTMTX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class R (Symbol: FTMRX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Advisor Class (Symbol: FMTZX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ 18 | Annual Report Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 -1.49 % + % + % Average A nnu al Total Ret u r n 3 -7.17 % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver % With Waiver % Class B 1-Year 5-Year Inception (12/1/03) C u m u lative Total Ret u r n 2 -2.16 % + % + % Average A nnu al Total Ret u r n 3 -6.01 % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver % With Waiver % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 -2.17 % + % + % Average A nnu al Total Ret u r n 3 -3.13 % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver % With Waiver % Class R 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 -1.73 % + % + % Average A nnu al Total Ret u r n 3 -1.73 % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver % With Waiver % Advisor Class 6 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 -1.24 % + % + % Average A nnu al Total Ret u r n 3 -1.24 % + % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver % With Waiver % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.25% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. Annual Report | 19 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. 20 | Annual Report Annual Report | 21 Endnotes While an asset allocation plan can be a valuable tool to help reduce overall volatility, all investments involve risks. Typically, the more aggressive the investment, or the greater the potential return, the more risk involved. Generally, investors should be comfortable with some fluctuation in the value of their investments, especially over the short term. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting indi- vidual companies, particular industries or sectors, or general market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in a fund adjust to a rise in interest rates, that funds share price may decline. Foreign investing carries additional risks such as currency and market volatility and political or social instability; risks that are heightened in developing countries. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. Because this Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund may be subject to those same risks. These risks are described in the Funds prospectus. Class B: These shares have higher annual fees and expenses than Class A shares. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of market volatility, assets may decline significantly, causing total annual fund operating expenses to become higher than the figures shown. 6. Effective 12/1/05, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/05, a restated figure is used based upon the Funds Class A perform- ance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/05, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/05 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +35.21% and +5.09%. 7. Source: © 2012 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market per- formance. The MSCI EAFE Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance in global developed markets excluding the U.S. and Canada. The BC U.S. Aggregate Index is a market capitalization-weighted index representing the U.S. investment- grade, fixed-rate, taxable bond market with index components for government and corporate, mortgage pass-through and asset-backed securities. All issues included are SEC registered, taxable, dollar denominated and nonconvertible, must have at least one year to final maturity and must be rated investment grade (Baa3/BBB-/BBB- or higher) using the middle rating of Moodys, Standard & Poors and Fitch, respectively. The P&R 90 Day U.S. T-Bill Index is a total return index based on a constant maturity instrument. Payden & Rygel includes both accrued interest and change in market price in its monthly total return calculations. The value of Treasuries, if held to maturity, is fixed; principal is guaranteed and interest is fixed. 22 | Annual Report Your Funds Expenses Franklin Templeton Moderate Allocation Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 23 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Ending Expenses Paid Expenses Paid Account Value Account Value During Period* During Period** Class A 7/1/11 12/31/11 7/1/1112/31/11 7/1/1112/31/11 Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Class B Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Class C Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Class R Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Advisor Class Act u al $ Hypothetical (5% ret u r n before expe n ses) $ *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.50%; B: 1.25%; C: 1.25%; R: 0.75%; and Advisor: 0.25%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.17%; B: 1.92%; C: 1.92%; R: 1.42%; and Advisor: 0.92%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 24 | Annual Report Franklin Templeton Growth Allocation Fund Your Funds Goal and Main Investments: Franklin Templeton Growth Allocation Fund seeks the highest level of long-term total return consistent with a higher level of risk. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Templeton Growth Allocation Fund covers the fiscal year ended December 31, 2011. Performance Overview Franklin Templeton Growth Allocation Fund  Class A had a -3.15% cumulative total return for the 12 months under review. By comparison, the Funds equity benchmarks, the Standard & Poors 500 Index (S&P 500), a broad measure of U.S. stock performance, and MSCI Europe, Australasia, Far East (EAFE) Index, which measures global stock performance excluding the U.S. and Canada, had total returns of +2.11% and -11.73%. The Funds fixed income benchmark, the Barclays Capital (BC) U.S. Aggregate Index, which tracks U.S. investment-grade bonds, posted a +7.84% total return. The Payden & Rygel (P&R) 90 Day U.S. T-Bill Index, a proxy for short-term investments and other net assets, had a +0.08% total return for the same period. 2 You can find the Funds long-term performance data in the Performance Summary beginning on page 28. Investment Strategy Whenever possible, we attempt to hold the same underlying Franklin Templeton funds and other fund investments (fund investments) in each Allocation Funds portfolio and will vary the allocation percentages of the fund investments based upon each Allocation Funds risk/return level. Maintaining similarity of the fund investments across the Conservative, Moderate and Growth Allocation Funds is intended to increase the consistency of their results relative to one another. We allocate the Funds assets among the broad asset classes, and when selecting 1. The risk/reward potential is based on the Funds goal and level of risk. It is not indicative of the Funds actual or implied performance or portfolio composition, which may change on a continuous basis. 2. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds SOI, which begins on page 52. Annual Report | 25 equity funds, we consider the fund investments foreign and domestic exposure, market capitalization ranges and investment styles (growth versus value). When selecting fixed income funds, we focus primarily on maximizing income appropriate to the Funds risk profile. Managers Discussion The Funds performance can be attributed to its allocation among equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the fund investments. At period-end, Franklin Templeton Growth Allocation Fund allocated 78.0% of total net assets to equity and 17.7% to fixed income. Domestic equity exposure was 72.3% of the total equity weighting, with the balance represented by foreign equity. The portfolio was diversified across capitalization sizes and investment styles, and on December 31, 2011, we held shares in large-, mid-and small-capitalization equity funds, representing both growth and value styles. Franklin Flex Cap Growth Fund  Advisor Class, representing 13.7% of the Funds total net assets, was our largest equity fund weighting at period-end. On the fixed income side, domestic exposure was 70.1% of the Funds total income weighting, with the balance represented by foreign fixed income. Franklin U.S. Government Securities Fund  Advisor Class was our largest fixed income fund weighting at 6.5% of total net assets. Our largest domestic growth fund holding, Franklin Flex Cap Growth Fund Advisor Class, and our largest domestic value fund holding, Mutual Shares Fund  Class Z, each underperformed the S&P 500 during the 12-month reporting period. Our largest foreign equity fund holding, Mutual European Fund  Class Z, performed better than the MSCI EAFE Index. On the fixed income side, Franklin U.S. Government Securities Fund  Advisor Class and Templeton Global Bond Fund  Advisor Class each underperformed the BC U.S. Aggregate Index. 26 | Annual Report Thank you for your continued participation in Franklin Templeton Growth Allocation Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 27 Performance Summary as of 12/31/11 Franklin Templeton Growth Allocation Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FGTIX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class B (Symbol: n/a) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class C (Symbol: FTGTX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class R (Symbol: FGTRX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Advisor Class (Symbol: FGTZX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ 28 | Annual Report Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 -3.15 % + 11.13 % + 69.67 % Average A nnu al Total Ret u r n 3 -8.71 % + 0.94 % + 4.80 % Val u e of $10,000 I n vestme n t 4 $ 9,129 $ 10,476 $ 15,987 Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver 1.38 % With Waiver 1.32 % Class B 1-Year 5-Year Inception (12/1/03) C u m u lative Total Ret u r n 2 -3.87 % + 7.04 % + 46.52 % Average A nnu al Total Ret u r n 3 -7.69 % + 1.02 % + 4.84 % Val u e of $10,000 I n vestme n t 4 $ 9,231 $ 10,519 $ 14,652 Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver 2.13 % With Waiver 2.07 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 -3.91 % + 7.02 % + 57.40 % Average A nnu al Total Ret u r n 3 -4.87 % + 1.37 % + 4.64 % Val u e of $10,000 I n vestme n t 4 $ 9,513 $ 10,702 $ 15,740 Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver 2.13 % With Waiver 2.07 % Class R 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 -3.40 % + 9.83 % + 65.37 % Average A nnu al Total Ret u r n 3 -3.40 % + 1.89 % + 5.16 % Val u e of $10,000 I n vestme n t 4 $ 9,660 $ 10,983 $ 16,537 Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver 1.63 % With Waiver 1.57 % Advisor Class 6 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 -2.90 % + 12.52 % + 72.36 % Average A nnu al Total Ret u r n 3 -2.90 % + 2.39 % + 5.59 % Val u e of $10,000 I n vestme n t 4 $ 9,710 $ 11,252 $ 17,236 Total A nnu al Operati n g Expe n ses 5 Witho u t Waiver 1.13 % With Waiver 1.07 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The i n vestme n t ma n ager a n d admi n istrator have co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.25% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. Annual Report | 29 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 31 Endnotes While an asset allocation plan can be a valuable tool to help reduce overall volatility, all investments involve risks. Typically, the more aggressive the investment, or the greater the potential return, the more risk involved. Generally, investors should be comfortable with some fluctuation in the value of their investments, especially over the short term. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting indi- vidual companies, particular industries or sectors, or general market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in a fund adjust to a rise in interest rates, that funds share price may decline. Foreign investing carries additional risks such as currency and market volatility and political or social instability; risks that are heightened in developing countries. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. Because this Fund invests in underlying funds, which may engage in a variety of investment strategies involving certain risks, the Fund may be subject to those same risks. These risks are described in the Funds prospectus. Class B: These shares have higher annual fees and expenses than Class A shares. Class C: Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Effective 12/1/05, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/05, a restated figure is used based upon the Funds Class A perform- ance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 12/1/05, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/05 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +29.26% and +4.31%. 7. Source: © 2012 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market per- formance. The MSCI EAFE Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance in global developed markets excluding the U.S. and Canada. The BC U.S. Aggregate Index is a market capitalization-weighted index representing the U.S. investment- grade, fixed-rate, taxable bond market with index components for government and corporate, mortgage pass-through and asset-backed securities. All issues included are SEC registered, taxable, dollar denominated and nonconvertible, must have at least one year to final maturity and must be rated investment grade (Baa3/BBB-/BBB- or higher) using the middle rating of Moodys, Standard & Poors and Fitch, respectively. The P&R 90 Day U.S. T-Bill Index is a total return index based on a constant maturity instrument. Payden & Rygel includes both accrued interest and change in market price in its monthly total return calculations. The value of Treasuries, if held to maturity, is fixed; principal is guaranteed and interest is fixed. 32 | Annual Report Your Funds Expenses Franklin Templeton Growth Allocation Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 33 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Ending Expenses Paid Expenses Paid Account Value Account Value During Period* During Period** Class A 7/1/11 12/31/11 7/1/1112/31/11 7/1/1112/31/11 Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Class B Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Class C Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Class R Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Advisor Class Act u al $ Hypothetical (5% ret u r n before expe n ses) $ *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the fund investments, net of expense waivers, annualized for each class (A: 0.50%; B: 1.25%; C: 1.25%; R: 0.75%; and Advisor: 0.25%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the fund investments, net of expense waivers, annualized for each class (A: 1.24%; B: 1.99%; C: 1.99%; R: 1.49%; and Advisor: 0.99%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 34 | Annual Report Franklin Templeton Fund Allocator Series Financial Highlights a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. g Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was was 0.60% for the year ended December 31, 2011. Annual Report | The accompanying notes are an integral part of these financial statements. | 35 Franklin Templeton Fund Allocator Series Financial Highlights (continued) a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. g Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.60% for the year ended December 31, 2011. 36 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. g Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.60% for the year ended December 31, 2011. Annual Report | The accompanying notes are an integral part of these financial statements. | 37 Franklin Templeton Fund Allocator Series Financial Highlights (continued) a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. g Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.60% for the year ended December 31, 2011. 38 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Financial Highlights (continued) a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Recognition of net investment income by the Fund is affected by the timing of declaration of dividends by the Underlying Funds and Exchange Traded Funds in which the Fund invests. d Effective September 1, 2008, the redemption fee was eliminated. e Amount rounds to less than $0.01 per share. f Does not include expenses of the Underlying Funds and Exchange Traded Funds in which the Fund invests. The annualized weighted average expense ratio of the Underlying Funds and Exchange Traded Funds was 0.60% for the year ended December 31, 2011. Annual Report | The accompanying notes are an integral part of these financial statements. | 39 Franklin Templeton Fund Allocator Series Statement of Investments, December 31, 2011 Franklin Templeton Conservative Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 0.3% a,b Fra n kli n Pelagos Commodities Strategy F un d, Advisor Class $ a,b Fra n kli n Pelagos Ma n aged F u t u res Strategy F un d, Advisor Class Domestic Equity 28.3% a,b Fra n kli n Dy n aTech F un d, Advisor Class a,b Fra n kli n Flex Cap Growth F un d, Advisor Class b Fra n kli n Growth F un d, Advisor Class a,b Fra n kli n Growth Opport un ities F un d, Advisor Class b Fra n kli n MicroCap Val u e F un d, Advisor Class b Fra n kli n Nat u ral Reso u rces F un d, Advisor Class b Fra n kli n Risi n g Divide n ds F un d, Advisor Class b Fra n kli n Utilities F un d, Advisor Class iShares S&P 500 I n dex F un d, ETF b M u t u al Shares F un d, Class Z Domestic Fixed Income 27.9% b Fra n kli n High I n come F un d, Advisor Class b Fra n kli n Total Ret u r n F un d, Advisor Class b Fra n kli n U.S. Gover n me n t Sec u rities F un d, Advisor Class iShares Barclays Aggregate Bo n d F un d, ETF Foreign Equity 11.1% b Fra n kli n Gold a n d Precio u s Metals F un d, Advisor Class b Fra n kli n I n ter n atio n al Small Cap Growth F un d, Advisor Class iShares MSCI EAFE I n dex F un d, ETF b M u t u al E u ropea n F un d, Class Z b Templeto n Chi n a World F un d, Advisor Class b Templeto n Foreig n F un d, Advisor Class Foreign Fixed Income 13.8% b Fra n kli n Templeto n Emergi n g Market Debt Opport un ities F un d b Templeto n Global Bo n d F un d, Advisor Class Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,051,881,078) 81.4% Short Term Investments (Cost $261,282,501) 18.8% Money Market Funds 18.8% a,b I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,313,163,579) 100.2% Other Assets, less Liabilities (0.2)% ) Net Assets 100.0% $ See Abbreviations on page 73. a Non-income producing. b See Note 7 regarding investments in Underlying Funds. 40 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Financial Highlights Annual Report | The accompanying notes are an integral part of these financial statements. | 41 Franklin Templeton Fund Allocator Series Statement of Investments, December 31, 2011 Franklin Templeton Moderate Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 0.4% a,b Fra n kli n Pelagos Commodities Strategy F un d, Advisor Class $ a,b Fra n kli n Pelagos Ma n aged F u t u res Strategy F un d, Advisor Class Domestic Equity 38.2% a,b Fra n kli n Dy n aTech F un d, Advisor Class a,b Fra n kli n Flex Cap Growth F un d, Advisor Class b Fra n kli n Growth F un d, Advisor Class a,b Fra n kli n Growth Opport un ities F un d, Advisor Class b Fra n kli n MicroCap Val u e F un d, Advisor Class b Fra n kli n Nat u ral Reso u rces F un d, Advisor Class b Fra n kli n Risi n g Divide n ds F un d, Advisor Class b Fra n kli n Utilities F un d, Advisor Class iShares S&P 500 I n dex F un d, ETF b M u t u al Shares F un d, Class Z Domestic Fixed Income 24.9% b Fra n kli n High I n come F un d, Advisor Class b Fra n kli n Total Ret u r n F un d, Advisor Class b Fra n kli n U.S. Gover n me n t Sec u rities F un d, Advisor Class iShares Barclays Aggregate Bo n d F un d, ETF Foreign Equity 15.0% b Fra n kli n Gold a n d Precio u s Metals F un d, Advisor Class b Fra n kli n I n ter n atio n al Small Cap Growth F un d, Advisor Class iShares MSCI EAFE I n dex F un d, ETF b M u t u al E u ropea n F un d, Class Z b Templeto n Chi n a World F un d, Advisor Class b Templeto n Foreig n F un d, Advisor Class Foreign Fixed Income 12.6% b Fra n kli n Templeto n Emergi n g Market Debt Opport un ities F un d b Templeto n Global Bo n d F un d, Advisor Class Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,870,112,117) 91.1% Short Term Investments (Cost $197,999,013) 8.9% Money Market Funds 8.9% a,b I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $2,068,111,130) 100.0% Other Assets, less Liabilities (0.0)%  ) Net Assets 100.0% $ See Abbreviations on page 73.  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 7 regarding investments in Underlying Funds. 46 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Financial Highlights Franklin Templeton Fund Allocator Series Financial Highlights (continued) Franklin Templeton Fund Allocator Series Financial Highlights (continued) Franklin Templeton Fund Allocator Series Financial Highlights (continued) Franklin Templeton Fund Allocator Series Financial Highlights (continued) Franklin Templeton Fund Allocator Series Statement of Investments, December 31, 2011 Franklin Templeton Growth Allocation Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds Alternative Strategies 0.6% a,b Fra n kli n Pelagos Commodities Strategy F un d, Advisor Class $ a,b Fra n kli n Pelagos Ma n aged F u t u res Strategy F un d, Advisor Class Domestic Equity 56.4% a,b Fra n kli n Dy n aTech F un d, Advisor Class a,b Fra n kli n Flex Cap Growth F un d, Advisor Class b Fra n kli n Growth F un d, Advisor Class a,b Fra n kli n Growth Opport un ities F un d, Advisor Class b Fra n kli n MicroCap Val u e F un d, Advisor Class b Fra n kli n Nat u ral Reso u rces F un d, Advisor Class b Fra n kli n Risi n g Divide n ds F un d, Advisor Class b Fra n kli n Utilities F un d, Advisor Class iShares S&P 500 I n dex F un d, ETF b M u t u al Shares F un d, Class Z Domestic Fixed Income 12.4% b Fra n kli n High I n come F un d, Advisor Class b Fra n kli n Total Ret u r n F un d, Advisor Class b Fra n kli n U.S. Gover n me n t Sec u rities F un d, Advisor Class iShares Barclays Aggregate Bo n d F un d, ETF Foreign Equity 21.6% b Fra n kli n Gold a n d Precio u s Metals F un d, Advisor Class b Fra n kli n I n ter n atio n al Small Cap Growth F un d, Advisor Class iShares MSCI EAFE I n dex F un d, ETF b M u t u al E u ropea n F un d, Class Z b Templeto n Chi n a World F un d, Advisor Class b Templeto n Foreig n F un d, Advisor Class Foreign Fixed Income 5.3% b Fra n kli n Templeto n Emergi n g Market Debt Opport un ities F un d b Templeto n Global Bo n d F un d, Advisor Class Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $859,785,086) 96.3% Short Term Investments (Cost $39,375,622) 4.0% Money Market Funds 4.0% a,b I n stit u tio n al Fid u ciary Tr u st Mo n ey Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $899,160,708) 100.3% Other Assets, less Liabilities (0.3)% ) Net Assets 100.0% $ See Abbreviations on page 73. a Non-income producing. b See Note 7 regarding investments in Underlying Funds. 52 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Financial Statements Statements of Assets and Liabilities December 31, 2011 Franklin Franklin Franklin Templeton Templeton Templeton Conservative Moderate Growth Allocation Fund Allocation Fund Allocation Fund Assets: I n vestme n ts i n sec u rities: Cost - U n derlyi n g F un ds (Note 7) $ $ $ Cost - Excha n ge Traded F un ds Total cost of i n vestme n ts $ $ $ Val u e - U n derlyi n g F un ds (Note 7) $ $ $ Val u e - Excha n ge Traded F un ds Total val u e of i n vestme n ts Receivables: Capital shares sold Divide n ds U n derlyi n g F un ds (Note 8) Other assets 29 48 22 Total assets Liabilities: Payables: Capital shares redeemed Affiliates U n affiliated tra n sfer age n t fees Accr u ed expe n ses a n d other liabilities Total liabilities Net assets, at val u e $ $ $ Net assets co n sist of: Paid-i n capital $ $ $ U n distrib u ted n et i n vestme n t i n come Net un realized appreciatio n (depreciatio n ) Acc u m u lated n et realized gai n (loss) Net assets, at val u e $ $ $ Annual Report | The accompanying notes are an integral part of these financial statements. | 53 Franklin Templeton Fund Allocator Series Financial Statements (continued) Statements of Assets and Liabilities (continued) December 31, 2011 54 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Financial Statements (continued) Statements of Operations for the year e n ded December 31, 2011 Annual Report | The accompanying notes are an integral part of these financial statements. | 55 Franklin Templeton Fund Allocator Series Financial Statements (continued) 56 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton Fund Allocator Series Financial Statements (continued) Annual Report | The accompanying notes are an integral part of these financial statements. | 57 Franklin Templeton Fund Allocator Series Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Templeton Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of ten separate funds, three of which are included in this report (Funds). The financial statements of the remaining funds in the Trust are presented separately. The Funds invest primarily in Franklin Templeton mutual funds (Underlying Funds). The Funds offer five classes of shares: Class A, Class B, Class C, Class R, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation Net asset value per share is calculated as of the close of trading of the NYSE. Investments in the Underlying Funds are valued at their closing net asset value each trading day. Exchange Traded Funds (ETFs) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. b. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of December 31, 2011, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Estimated expenses are accrued daily. Dividend income and realized gain distributions by Underlying Funds and ETFs are recorded on the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are 58 | Annual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) c. Security Transactions, Investment Income, Expenses and Distributions (continued) determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. The Funds indirectly bear their proportionate share of expenses from the Underlying Funds and ETFs. Since the Underlying Funds and ETFs have varied expense levels and the Funds may own different proportions of the Underlying Funds and ETFs at different times, the amount of expenses incurred indirectly by the Funds will vary. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. d. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. e. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. Annual Report | 59 Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST At December 31, 2011, there were an unlimited number of shares authorized (without par value). Transactions in the Funds shares were as follows: Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) Annual Report | 61 Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors/trustees of certain of the Underlying Funds and of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distrib u tors, I n c. (Distrib u tors) Pri n cipal un derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t a. Asset Allocation Fees The Funds pay an asset allocation fee to Advisers of 0.25% per year of the average daily net assets of each of the Funds for investment advisory services, consisting principally of determining the allocation of assets of the Funds among the designated Underlying Funds and ETFs. b. Administrative Fees FT Services, under terms of an agreement, provides administrative services to the Funds and is not paid by the Funds for the services. c. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class B, C and R compensation distribution plans, the Funds pay Distributors for costs incurred in connection with the servicing, sale and distribution of each funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class B % Class C % Class R % Annual Report | 63 Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds shares for the year: Franklin Franklin Franklin Templeton Templeton Templeton Conservative Moderate Growth Allocation Fund Allocation Fund Allocation Fund Sales charges retai n ed n et of commissio n s paid to un affiliated broker/dealers $ $ $ CDSC retai n ed $ $ $ e. Transfer Agent Fees For the year ended December 31, 2011, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin Franklin Franklin Templeton Templeton Templeton Conservative Moderate Growth Allocation Fund Allocation Fund Allocation Fund Tra n sfer age n t fees $ $ $ f. Waiver and Expense Reimbursements Advisers has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Funds so that the common expenses (i.e. a combination of asset allocation fees, and other expenses, but excluding distribution fees, and acquired fund fees and expenses) for each class of the Funds do not exceed 0.25% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until April 30, 2012. 4. E XPENSE O FFSET A RRANGEMENT The Funds have entered into an arrangement with their custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the year ended December 31, 2011, there were no credits earned. 64 | Annual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 5. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Funds in taxable years beginning after December 22, 2010 are not subject to expiration and such losses retain their character as either short-term or long-term, rather than being considered short-term as under previous law. Post-enactment capital losses must be fully utilized prior to utilizing any losses incurred in pre-enactment tax years. At December 31, 2011, the capital loss carryforwards were as follows: Franklin Franklin Franklin Templeton Templeton Templeton Conservative Moderate Growth Allocation Fund Allocation Fund Allocation Fund Capital loss carryforwards s u bject to expiratio n : $ During the year ended December 31, 2011, the Funds utilized capital loss carryforwards as follows: Franklin Franklin Franklin Templeton Templeton Templeton Conservative Moderate Growth Allocation Fund Allocation Fund Allocation Fund $ $ $ For tax purposes, the Funds may elect to defer any portion of a post-October capital loss to the first day of the following fiscal year. At December 31, 2011, the deferred post-October capital losses were as follows: Franklin Franklin Franklin Templeton Templeton Templeton Conservative Moderate Growth Allocation Fund Allocation Fund Allocation Fund Realized capital losses $ $ $ Annual Report | 65 Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 5. I NCOME T AXES (continued) The tax character of distributions paid during the years ended December 31, 2011 and 2010, was as follows: At December 31, 2011, the cost of investments, net unrealized appreciation (depreciation) and undistributed ordinary income for income tax purposes were as follows: Franklin Franklin Franklin Templeton Templeton Templeton Conservative Moderate Growth Allocation Fund Allocation Fund Allocation Fund Cost of i n vestme n ts $ $ $ U n realized appreciatio n $ $ $ U n realized depreciatio n ) ) ) Net un realized appreciatio n (depreciatio n ) $ $ $ Distrib u table ear n i n gs  un distrib u ted ordi n ary i n come $ $ $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of short term capital gains distributions from Underlying Funds and ETFs and wash sales. 6. I NVESTMENT T RANSACTIONS Purchases and sales of Underlying Funds and ETFs (excluding short term securities) for the year ended December 31, 2011, were as follows: Franklin Franklin Franklin Templeton Templeton Templeton Conservative Moderate Growth Allocation Fund Allocation Fund Allocation Fund P u rchases $ $ $ Sales $ $ $ 66 | Annual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 7. I NVESTMENTS IN U NDERLYING F UNDS The Funds invest primarily in the Underlying Funds which are managed by Advisers (or an affiliate of Advisers). The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. The Funds may invest in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Advisers. Asset allocation fees are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. Investments in Underlying Funds for the year ended December 31, 2011, were as follows: Annual Report | 67 Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 68 | Annual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) Annual Report | 69 Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 8. S PECIAL S ERVICING A GREEMENT The Funds participate in a Special Servicing Agreement (SSA) with the Underlying Funds (except for the Franklin Pelagos Commodities Strategy Fund and Franklin Pelagos Managed Futures Strategy Fund) and certain service providers of the Funds and of the Underlying Funds. Under the SSA, each Underlying Fund may pay a portion of the Funds expenses (other than any asset allocation and distribution fees) to the extent such payments are less than the amount of the benefits realized or expected to be realized by the Underlying Fund (e.g., due to reduced costs associated with servicing accounts) from the investment in the Underlying Fund by the Funds. The amount of expenses borne by the Underlying Funds during the year ended December 31, 2011 is noted in the Statements of Operations. 70 | Annual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 9. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matured on January 20, 2012. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Effective January 20, 2012, the Borrowers renewed the Global Credit Facility for a total of $1.5 billion, maturing January 18, 2013. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statements of Operations. During the year ended December 31, 2011, the Funds did not use the Global Credit Facility. 10. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. Annual Report | 71 Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 10. F AIR V ALUE M EASUREMENTS (continued) The following is a summary of the inputs used as of December 31, 2011, in valuing the Funds assets and liabilities carried at fair value: 11. N EW A CCOUNTING P RONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendments in the ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP (Generally Accepted Accounting Principles) and IFRS (International Financial Reporting Standards) and include new guidance for certain fair value measurement principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15, 2011. The Funds believe the adoption of this ASU will not have a material impact on their financial statements. 72 | Annual Report Franklin Templeton Fund Allocator Series Notes to Financial Statements (continued) 12. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. A BBREVIATIONS Selected Portfolio ETF - Excha n ge Traded F un d Annual Report | 73 Franklin Templeton Fund Allocator Series Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin Templeton Fund Allocator Series In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin Templeton Conservative Allocation Fund, Franklin Templeton Moderate Allocation Fund and Franklin Templeton Growth Allocation Fund (separate portfolios of Franklin Templeton Fund Allocator Series, hereafter referred to as the Funds) at December 31, 2011, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2011 by correspondence with the transfer agent of the Underlying Funds and the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California February 14, 2012 74 | Annual Report Franklin Templeton Fund Allocator Series Tax Information (unaudited) Under Section 854(b)(1)(A) of the Internal Revenue Code (Code), the Funds hereby report the following percentage amounts of the ordinary income dividends as income qualifying for the dividends received deduction for the fiscal year ended December 31, 2011: Franklin Franklin Franklin Templeton Templeton Templeton Conservative Moderate Growth Allocation Fund Allocation Fund Allocation Fund 11.86% 16.11% 33.57% Under Section 854(b)(1)(B) of the Code, the Funds hereby report the maximum amount allowable but no less than the following amounts as qualified dividends for purposes of the maximum rate under Section 1(h)(11) of the Code for the fiscal year ended December 31, 2011: Franklin Franklin Franklin Templeton Templeton Templeton Conservative Moderate Growth Allocation Fund Allocation Fund Allocation Fund $ $ $ Distributions, including qualified dividend income, paid during calendar year 2011 will be reported to shareholders on Form 1099-DIV by mid-February 2012. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their individual income tax returns. During the fiscal year ended December 31, 2011, the Funds, qualified fund of funds under Section 852(g)(2) of the Code, received an allocation of foreign taxes paid from one or more of their Underlying Funds. As shown in the table below, the Funds hereby report to shareholders the foreign source income and foreign taxes paid by the Underlying Funds, pursuant to Section 853 of the Code. This written statement will allow shareholders of record on December 27, 2011, to treat their proportionate share of foreign taxes paid by the Underlying Funds as having been paid directly by them. The shareholder shall consider these amounts as foreign taxes paid in the tax year in which they receive the Funds distribution. The following table provides a detailed analysis of foreign tax paid, foreign source income, and foreign qualified dividends as reported by the Funds, to Class A, Class B, Class C, Class R, and Advisor Class shareholders of record. Foreign Tax Foreign Source Foreign Qualified Class Paid Per Share Income Per Share Dividends Per Share Franklin Templeton Conservative Allocation Fund Class A $ $ $ Class B $ $ $ Class C $ $ $ Class R $ $ $ Advisor Class $ $ $ Annual Report | 75 Franklin Templeton Fund Allocator Series Tax Information (unaudited) (continued) Foreign Tax Foreign Source Foreign Qualified Class Paid Per Share Income Per Share Dividends Per Share Franklin Templeton Moderate Allocation Fund Class A $ $ $ Class B $ $ $ Class C $ $ $ Class R $ $ $ Advisor Class $ $ $ Franklin Templeton Growth Allocation Fund Class A $ $ $ Class B $ $ $ Class C $ $ $ Class R $ $ $ Advisor Class $ $ $ Foreign Tax Paid Per Share (Column 1) is the amount per share available to you, as a tax credit (assuming you held your shares in the Fund for a minimum of 16 days during the 31-day period beginning 15 days before the ex-dividend date of the Funds distribution to which the foreign taxes relate), or, as a tax deduction. Foreign Source Income Per Share (Column 2) is the amount per share of income dividends attributable to foreign securities held by the Underlying Funds, plus any foreign taxes withheld on these dividends. The amounts reported include foreign source qualified dividends that have not been adjusted for the rate differential applicable to such dividend income. 1 Foreign Qualified Dividends Per Share (Column 3) is the amount per share of foreign source qualified dividends, plus any foreign taxes withheld on these dividends. These amounts represent the portion of the Foreign Source Income reported to you in column 2 that were derived from qualified foreign securities held by the Underlying Funds. 1 By mid-February 2012, shareholders will receive Form 1099-DIV which will include their share of taxes paid and foreign source income distributed during the calendar year 2011. The Foreign Source Income reported on Form 1099-DIV has not been adjusted for the rate differential on foreign source qualified dividend income. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their 2011 individual income tax returns. 1 Qualified dividends are taxed at reduced long term capital gains tax rates. In determining the amount of foreign tax credit that may be applied against the U.S. tax liability of individuals receiving foreign source qualified dividends, adjustments may be required to the foreign tax credit limitation calculation to reflect the rate differential applicable to such dividend income. The rules however permit certain individuals to elect not to apply the rate differential adjustments for capital gains and/or dividends for any taxable year. Please consult your tax advisor and the instructions to Form 1116 for more information. 76 | Annual Report Franklin Templeton Fund Allocator Series Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Annual Report | 77 Annual Report | 79 80 | Annual Report Annual Report | 81 Franklin Templeton Fund Allocator Series Shareholder Information Proxy Voting Policies and Procedures The Trusts investment manager has established Proxy Voting Policies and Procedures (Policies) that the Trust uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Trusts complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Trusts proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Trust files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive each Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. 82 | Annual Report | 1 Annual Report Economic and Market Overview The U.S. economy improved steadily but modestly in 2011 despite geopolitical, employment and housing pressures. In contrast, growth outside the U.S. began to slow, which some attributed partly to the effects of Japans earthquake on the global supply chain and populist uprisings across the oil-and-gas-producing regions of the Middle East and North Africa. Although manufacturing growth slowed in the second half of the year as high commodity prices reduced purchasing power and demand ebbed, the trend began to reverse near year-end. The U.S. manufacturing sector helped power the domestic economy and led global manufacturing output heading into 2012. European and Asian manufacturing, however, generally weakened throughout 2011 as parts of Europe were in danger of falling back into recession. The U.S. financial system and household balance sheets continued to improve, but the country still faced persistently high unemployment, a prolonged housing market slump and massive national debt. Inflation rose across much of the world but stayed relatively contained in the U.S., even slowing toward year-end amid declining energy and food prices. The Federal Reserve Board (Fed) sought to boost economic growth by maintaining its accommodative monetary policy and undertook a second round of quantitative easing that ended on June 30. Subsequently, the Fed continued to purchase U.S. Treasuries with proceeds from maturing debt in an effort to support economic growth. Outside the U.S., European policymakers ultimately stepped up their response to their sovereign debt and banking crisis. The European Central Bank cut short-term interest rates and expanded bank lending facilities, and six key global central banks agreed to lower dollar funding costs for Europes distressed commercial banks. Chinese policymakers lowered commercial bank reserve requirements and the International Monetary Fund revamped its credit line and eased its lending terms. Although U.S. stock markets rallied in the spring, worrisome global events and slowing global growth dampened investor sentiment and market volatility surged. Risk-averse investors sought perceived safe havens and seemed to ignore that many companies generated record profits. Despite large swings, U.S. stocks as measured by the Standard & Poors ® 500 Index gained 2.11% in 2011. 1 The 1. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. Standard & Poors does not sponsor, endorse, sell or promote any S&P index-based product. Annual Report | 3 Dow Jones Industrial Average rose 8.38%, reflecting investors general preference for large, established U.S. companies. 1 In contrast, developed and emerging world stocks as measured by the MSCI All Country World Index fell 6.86%. 1 Amid general global market declines, perceived safe-haven currencies such as the Japanese yen and Swiss franc rallied strongly, and U.S. Treasuries posted their best one-year return since 2008. The foregoing information reflects our analysis and opinions as of December 31, 2011. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable. 4 | Annual Report Franklin Templeton Corefolio Allocation Fund Your Funds Goal and Main Investments: Franklin Templeton Corefolio Allocation Fund seeks capital appreciation through investments in a combination of Franklin Flex Cap Growth Fund, Franklin Growth Fund, Mutual Shares Fund and Templeton Growth Fund. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Templeton Corefolio Allocation Fund covers the fiscal year ended December 31, 2011. Performance Overview Franklin Templeton Corefolio Allocation Fund  Class A had a -2.90% cumulative total return for the 12 months under review. In comparison with its benchmarks, the Fund performed better than the -5.02% total return of the MSCI World Index, which tracks stock performance in global developed markets, while it underperformed the +2.11% total return of the broad Standard & Poors ® 500 Index (S&P 500 ® ), which is a broad measure of U.S. stock performance. 1 You can find other performance data in the Performance Summary beginning on page 7. Investment Strategy The Fund invests its assets allocated approximately 25% each in Franklin Flex Cap Growth Fund, Franklin Growth Fund, Mutual Shares Fund and Templeton Growth Fund. These underlying funds, in turn, invest primarily in U.S. and foreign equity securities and, to a lesser extent, fixed income and money market securities. As market conditions affect the underlying funds, we rebalance the Funds allocations to maintain the predetermined weightings in each underlying fund whenever the actual allocations exceed plus or minus 3% of the fixed allocation percentages. 1. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvested distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds SOI, which begins on page 28. Annual Report | 5 Portfolio Review The Funds performance can be attributed largely to maintaining a relatively static allocation among domestic and foreign equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the selected underlying funds. During the period under review, Franklin Flex Cap Growth Fund Advisor Class, Franklin Growth Fund  Advisor Class and Mutual Shares Fund  Class Z underperformed the S&P 500. Templeton Growth Fund Advisor Class underperformed the MSCI World Index. Thank you for your continued participation in Franklin Templeton Corefolio Allocation Fund. We look forward to serving your future investment needs. CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Annual Report Performance Summary as of 12/31/11 Franklin Templeton Corefolio Allocation Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FTCOX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class B (Symbol: FBCOX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class C (Symbol: FTCLX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class R (Symbol: n/a) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Advisor Class (Symbol: n/a) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Annual Report | 7 Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 1-Year 5-Year Inception (8/15/03) C u m u lative Total Ret u r n 2 -2.90 % -5.10 % + 44.50 % Average A nnu al Total Ret u r n 3 -8.51 % -2.21 % + 3.76 % Val u e of $10,000 I n vestme n t 4 $ 9,149 $ 8,944 $ 13,619 Total A nnu al Operati n g Expe n ses 5 1.16 % Class B 1-Year 5-Year Inception (8/15/03) C u m u lative Total Ret u r n 2 -3.57 % -8.39 % + 36.65 % Average A nnu al Total Ret u r n 3 -7.42 % -2.10 % + 3.80 % Val u e of $10,000 I n vestme n t 4 $ 9,258 $ 8,991 $ 13,665 Total A nnu al Operati n g Expe n ses 5 1.88 % Class C 1-Year 5-Year Inception (8/15/03) C u m u lative Total Ret u r n 2 -3.67 % -8.42 % + 36.23 % Average A nnu al Total Ret u r n 3 -4.63 % -1.74 % + 3.76 % Val u e of $10,000 I n vestme n t 4 $ 9,537 $ 9,158 $ 13,623 Total A nnu al Operati n g Expe n ses 5 1.88 % Class R 1-Year 5-Year Inception (8/15/03) C u m u lative Total Ret u r n 2 -3.15 % -6.07 % + 42.26 % Average A nnu al Total Ret u r n 3 -3.15 % -1.24 % + 4.30 % Val u e of $10,000 I n vestme n t 4 $ 9,685 $ 9,393 $ 14,226 Total A nnu al Operati n g Expe n ses 5 1.38 % Advisor Class 1-Year 5-Year Inception (8/15/03) C u m u lative Total Ret u r n 2 -2.67 % -3.69 % + 48.08 % Average A nnu al Total Ret u r n 3 -2.67 % -0.75 % + 4.80 % Val u e of $10,000 I n vestme n t 4 $ 9,733 $ 9,631 $ 14,808 Total A nnu al Operati n g Expe n ses 5 0.88 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The admi n istrator has co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.10% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. 8 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 9 Performance Summary (continued) 10 | Annual Report Endnotes All investments involve risks. Because the Fund invests in underlying funds that may engage in a variety of investment strategies involving certain risks, this Fund of funds may be subject to those same risks. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. Foreign investing carries additional risks such as currency and market volatility, and political or social instability; risks that are heightened in developing countries. Smaller or relatively new or unseasoned companies can be particularly sensitive to changing economic conditions, and their prospects for growth are less certain than those of larger, more established companies. Value securities may not increase in price as anticipated or may decline further in value. The Funds prospectus also includes a description of the main investment risks. Class B: Class C: These shares have higher annual fees and expenses than Class A shares. Prior to 1/1/04, these shares were offered with an initial sales charge; thus actual total returns would have differed. These shares have higher annual fees and expenses than Class A shares. Class R: Shares are available to certain eligible investors as described in the prospectus. These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds prospectus current as of the date of this report and include the effect of acquired fund fees and expenses. In periods of volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Source: © 2012 Morningstar. The S&P 500 is a market capitalization-weighted index of 500 stocks designed to measure total U.S. equity market performance. The MSCI World Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance in global developed markets. Annual Report | 11 Your Funds Expenses Franklin Templeton Corefolio Allocation Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 12 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Ending Expenses Paid Expenses Paid Account Value Account Value During Period* During Period** Class A 7/1/11 12/31/11 7/1/1112/31/11 7/1/1112/31/11 Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Class B Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Class C Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Class R Act u al $ Hypothetical (5% ret u r n before expe n ses) $ Advisor Class Act u al $ Hypothetical (5% ret u r n before expe n ses) $ *Expenses are calculated using the most recent six-month expense ratio excluding expenses of the underlying funds, annualized for each class (A: 0.40%; B: 1.11%; C: 1.11%; R: 0.61%; and Advisor: 0.11%) multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. **Expenses are calculated using the most recent six-month expense ratio including expenses of the underlying funds, annualized for each class (A: 1.17%; B: 1.88%; C: 1.88%; R: 1.38%; and Advisor: 0.88%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Annual Report | 13 Franklin Templeton Founding Funds Allocation Fund Your Funds Goals and Main Investments: Franklin Templeton Founding Funds Allocation Funds principal investment goal is capital appreciation, with a secondary goal of income. The Fund invests in an equally weighted combination of Franklin Income Fund, Mutual Shares Fund and Templeton Growth Fund. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for the Franklin Templeton Founding Funds Allocation Fund covers the fiscal year ended December 31, 2011. Performance Overview Franklin Templeton Founding Funds Allocation Fund  Class A had a -1.95% cumulative total return for the 12 months under review. In comparison with its benchmarks, the Fund underperformed the +2.11% total return of the Standard & Poors 500 Index (S&P 500), which is a broad measure of U.S. stock performance, and performed better than the -5.02% total return of the MSCI World Index, which tracks stock performance in global developed markets. 1 You can find other performance data in the Performance Summary beginning on page 16. Investment Strategy The Fund invests its assets in an equally weighted combination of Franklin Income Fund, Mutual Shares Fund and Templeton Growth Fund. These underlying funds, in turn, invest primarily in U.S. and foreign equity securities and, to a lesser extent, fixed income and money market securities. As market conditions affect the underlying funds, we rebalance the Funds allocations to maintain the predetermined equal weightings of approximately 33 1 / 3 % of total net assets in each underlying fund whenever the actual allocations exceed plus or minus 3% of the fixed allocation percentages. 1. Source: © 2012 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvested distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds SOI, which begins on page 34. 14 | Annual Report Portfolio Review The Funds performance can be attributed largely to maintaining a relatively static allocation among domestic and foreign equities, fixed income securities, and short-term investments and other net assets, and to the actual performance of the selected underlying funds. During the period under review, Franklin Income Fund  Advisor Class outperformed the S&P 500, and Mutual Shares Fund  Class Z underperformed the S&P 500. Templeton Growth Fund  Advisor Class underperformed the MSCI World Index. Thank you for your continued participation in Franklin Templeton Founding Funds Allocation Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2011, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. Annual Report | 15 Performance Summary as of 12/31/11 Franklin Templeton Founding Funds Allocation Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FFALX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class B (Symbol: FFABX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class C (Symbol: FFACX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Class R (Symbol: FFARX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ Advisor Class (Symbol: FFAAX) Change 12/31/11 12/31/10 Net Asset Val u e (NAV) -$ $ $ Distributions (1/1/1112/31/11) Divide n d I n come $ 16 | Annual Report Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n a n d val u e of $10,000 i n vestme n t i n cl u de maxim u m sales charges. Class A: 5.75% maxim u m i n itial sales charge; Class B: co n ti n ge n t deferred sales charge (CDSC) decli n i n g from 4% to 1% over six years, a n d elimi n ated thereafter; Class C: 1% CDSC i n first year o n ly; Class R/Advisor Class: n o sales charges. Class A 1-Year 5-Year Inception (8/15/03) C u m u lative Total Ret u r n 2 -1.95 % -8.63 % + % Average A nnu al Total Ret u r n 3 -7.60 % -2.94 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Class B 1-Year 5-Year Inception (8/15/03) C u m u lative Total Ret u r n 2 -2.78 % -11.92 % + % Average A nnu al Total Ret u r n 3 -6.56 % -2.82 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Class C 1-Year 5-Year Inception (8/15/03) C u m u lative Total Ret u r n 2 -2.65 % -11.79 % + % Average A nnu al Total Ret u r n 3 -3.59 % -2.48 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Class R 1-Year 5-Year Inception (8/15/03) C u m u lative Total Ret u r n 2 -2.27 % -9.67 % + % Average A nnu al Total Ret u r n 3 -2.27 % -2.01 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Advisor Class 1-Year 5-Year Inception (8/15/03) C u m u lative Total Ret u r n 2 -1.78 % -7.33 % + % Average A nnu al Total Ret u r n 3 -1.78 % -1.51 % + % Val u e of $10,000 I n vestme n t 4 $ $ $ Total A nnu al Operati n g Expe n ses 5 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . The admi n istrator has co n tract u ally agreed to waive or ass u me certai n expe n ses so that commo n expe n ses (excl u di n g R u le 12b-1 fees a n d acq u ired f un d fees a n d expe n ses) for each class of the F un d do n ot exceed 0.10% (other tha n certai n n o n ro u ti n e expe n ses) un til 4/30/12. Annual Report | 17 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any current, applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. 18 | Annual Report Annual Report | 19 Performance Summary (continued) 8/0 3 12/05 12/07 12/09 12/11 FT Foun d in g Fun d s Allocation Fun d S &P 500 6 M
